UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ANC1ENT colN coLLEcT0Rs )  §§,  §§ 
GUILD, 61 lll., ) z§;zé § z w
) /'5 "" g 
plaintiffs > _@ 
) Clvil Case No. 07-2074 (RJL
v. )
)
U.S. DEPARTMENT OF STATE, )
)
Defendant. )
)
MEMORANDUM ORDER z
F0r the reasons set forth in the Memorandum Opinion entered this 25 day of

May 2012, it is hereby

ORDERED that defendant’s Renewed Motion for Summary judgment [Dkt. # 33]

is GRANTED; and it is further

ORDERED that the above-captioned case is DISMISSED.

SO ORDERED.